{¶ 96} In regard to the first assignment of error, I concur with Judges Boggins and Hoffman that a trial judge does not have to explain its rulings on objections. It only has to indicate that it has ruled on each objection. I also concur that an explicit ruling on each objection is not necessary as long as one can tell by reading the court's decision that it did, in fact, rule on an objection. I write separately only to indicate that the best practice for a trial court, especially in a complex case such as the one sub judice, would be for it to indicate specifically its ruling on each objection.
 {¶ 97} I concur with Judge Boggins as to his analysis and disposition of the second, third, fourth and fifth assignments of error.
 {¶ 98} I concur with Judge Boggins as to the disposition of the sixth assignment of error.